
	

113 HR 2437 IH: Creating Jobs Through Cooperatives Act
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2437
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to establish a national program to create jobs and increase
		  economic development by promoting cooperative development.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Jobs Through Cooperatives
			 Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)That Federal
			 policy can promote cooperative development, which demonstrably has the
			 following benefits for communities located in such areas:
					(A)Advancing local
			 economic stability.
					(B)Increasing local
			 circulation of capital, thereby increasing economic multipliers and the impact
			 of community investment to spur locally oriented economic growth.
					(C)Developing,
			 attracting, and anchoring new productive capital in low-income
			 communities.
					(D)Expanding
			 investment opportunities and asset creation for low- and moderate-income
			 Americans.
					(2)Cooperatives operate in all 50 States and
			 across all sectors of the United States economy, including industries such as
			 energy, telecommunications, food distribution, insurance, credit unions,
			 agriculture, health, housing, and wholesale and retail purchasing and
			 distribution
				(3)There are 29,000
			 cooperatives in the United States that account for more than $3 trillion in
			 assets, over $500 billion in total revenue, $25 billion in wages and benefits,
			 and nearly two million jobs
				(b)PurposeThe
			 purpose of this Act is to establish a Federal program that will create jobs and
			 increase economic development by promoting cooperative development.
			3.DefinitionsIn this Act:
			(1)Cooperative
			 developmentThe term cooperative development means
			 technical assistance provided for the purpose of—
				(A)providing
			 financial forecasting, feasibility analysis, business planning, and other
			 preparatory activity to ensure that a cooperative organization, or
			 organizations that are in the process of establishing such an organization, are
			 grounded in sound business practices;
				(B)assisting with
			 establishing incorporation documents, bylaws, and policies that ensure that
			 cooperative organizations—
					(i)adhere to legal
			 obligations of a local or State government or the Federal Government;
			 and
					(ii)are
			 governed by transparent and agreed-upon rules;
					(C)educating, with
			 respect to how cooperative organizations function—
					(i)board members,
			 management, and employees of cooperative organizations;
					(ii)local communities
			 affected by such organizations and the general public; and
					(iii)professionals
			 involved in cooperative development;
					(D)providing
			 organizational planning for cooperative organizations, including board meetings
			 and board development, and strategic planning;
				(E)hosting networking
			 activities and conferences involving cooperative organizations, entities that
			 work with such organizations, and professional organizations that engage in
			 cooperative development;
				(F)providing
			 professional development of professionals involved in cooperative development
			 by offering training focused on cooperative development; and
				(G)providing
			 administrative and operational set-up of cooperative organizations.
				(2)Cooperative
			 organizationThe term cooperative organization means
			 an autonomous association of persons united voluntarily to meet their common
			 economic, social, and cultural needs and aspirations through a jointly-owned
			 and democratically-controlled enterprise.
			(3)Eligible project
			 area
				(A)In
			 generalThe term eligible project area means an area
			 located within—
					(i)a
			 census tract that is defined as low- or moderate-income by the Bureau of the
			 Census of the Department of Commerce;
					(ii)a
			 population census tract that is treated as a low-income community under section
			 45D(e) of the Internal Revenue Code of 1986; or
					(iii)subject to
			 subparagraph (B), an area that—
						(I)is adjacent or
			 close to an area that meets the requirements of either clause (i) or (ii);
			 and
						(II)is given special
			 approval by the Secretary to be classified as an eligible project area.
						(B)LimitationThe
			 Secretary shall limit the number of projects funded under this Act that are
			 located in an area described in subparagraph (A)(iii).
				(4)Local
			 cooperative development centerThe term local cooperative
			 development center means a nonprofit organization, college, or
			 university, or a group of such organizations, colleges, or universities, with
			 expertise in establishing and developing cooperative organizations.
			(5)ProgramThe
			 term program means the National Cooperative Development Program
			 established under section 4.
			(6)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, or the Secretary’s designee.
			4.National
			 Cooperative Development Program
			(a)EstablishmentThe
			 Secretary of Housing and Urban Development shall establish a program to be
			 known as the National Cooperative Development Program to carry out the purpose
			 described in section 2(b).
			(b)Assistance for
			 cooperative development
				(1)UsesThe
			 Secretary shall use amounts made available for the program for—
					(A)providing grants to local cooperative
			 development centers, to carry out activities that promote cooperative
			 development, that are selected for such grants under paragraph (3)(B);
					(B)partnering with
			 one or more financial institutions to—
						(i)establish a
			 revolving loan program that will provide loans to cooperative organizations to
			 undertake cooperative development; and
						(ii)develop other
			 loan programs and financial products that can be accessed by cooperative
			 organizations; and
						(C)carrying out any
			 other activities that the Secretary deems necessary to the furtherance of the
			 purposes of this Act.
					(2)Allocation of
			 amountsThe Secretary shall
			 allocate not less than 50 percent of the amounts made available for the program
			 for grants under paragraph (1)(A) to local cooperative development
			 centers.
				(3)Grants to local
			 cooperative development centers
					(A)GrantsThe Secretary may make grants, pursuant to
			 paragraph (1)(A)(i), to local development centers selected under this
			 paragraph, and shall enter into grant agreements with such centers selected and
			 provide grants in accordance with such agreements. Each grant agreement for a
			 local development center shall provide for a grant for at least one fiscal year
			 and may provide for grants for a period not to exceed 3 fiscal years.
					(B)SelectionThe Secretary shall select, through a
			 competitive process, local cooperative development centers to receive grants
			 pursuant to paragraph (1)(A)(i).
					(C)Criteria for
			 selectionIn selecting local cooperative development centers to
			 receive such grants, the Secretary shall take into consideration the
			 following:
						(i)The technical
			 capacity of the center to carry out eligible projects.
						(ii)The
			 ability of the center to deliver technical assistance.
						(iii)The capacity and
			 commitment of the center to offering cooperative development.
						(iv)Whether the
			 center can provide matching funding of at least 15 percent of grant amounts
			 provided under the program to the center.
						(v)The
			 record of the center in developing successful cooperative organizations.
						(vi)The
			 ability of the center to have a positive economic impact on an area through job
			 creation or retention, affordable housing creation, or wealth creation.
						(vii)Such other
			 considerations as the Secretary may consider appropriate.
						(4)Failure to meet
			 performance targetsIf the Secretary determines that an entity
			 awarded funds under the program has not met the performance targets established
			 pursuant to subsection (e), is not making reasonable progress toward meeting
			 such measures, or is otherwise in violation of a grant agreement entered into
			 pursuant to paragraph (3)(C) of this subsection, the Secretary may—
					(A)withhold financial
			 assistance under this Act until the performance measures are met; or
					(B)in the case of a
			 grant made pursuant to paragraph (1)(A), terminate the grant agreement.
					(c)Other
			 activitiesUnder the program, the Secretary shall—
				(1)develop and
			 provide technical assistance, educational, and other materials to assist local
			 cooperative development centers that are receiving funds under the program to
			 develop cooperative organizations;
				(2)monitor and
			 evaluate the performance of such local centers;
				(3)provide guidance,
			 information on best practices, and technical assistance to communities seeking
			 to establish cooperative organizations;
				(4)establish the
			 eligibility criteria for projects to be carried out using assistance provided
			 under this Act; and
				(5)develop program
			 and reporting guidelines.
				(d)Performance
			 targetsThe Secretary shall
			 establish performance targets for the program, which shall include, at a
			 minimum, a requirement that a significant percentage of projects funded under
			 the program shall involve cooperative organizations that are women- or
			 minority-owned.
			5.Reports
			(a)By local
			 cooperative development centers and financial institutionsFor each grant that a local cooperative
			 development center or financial institution receives pursuant to section
			 4(b)(1)(A), the local center or institution shall submit to the Secretary, not
			 later than the expiration of the 12-month period after initial receipt of such
			 grant amounts, a report that includes—
				(1)identification of
			 the total amount of such grant amounts that have been expended;
				(2)a
			 description of the activities undertaken by such local center or institution
			 with such grant amounts; and
				(3)other information
			 as the Secretary may require.
				(b)By the
			 SecretaryNot later than 3 years after the date of the enactment
			 of this Act, and annually thereafter for each year assistance is provided under
			 this Act, the Secretary shall submit to the Congress a report that
			 includes—
				(1)identification of
			 the number of cooperative organizations created using amounts made available
			 under this Act;
				(2)best practices
			 from the local cooperative development centers that are awarded grants under
			 this Act and the economic benefits to the local communities that such centers
			 serve resulting from such use of funds;
				(3)an evaluation of
			 compliance with the performance targets established pursuant to section
			 4(d);
				(4)case studies
			 featuring select cooperative development organizations that benefitted from the
			 program; and
				(5)any additional
			 information, including statistics, that would help promote future cooperative
			 development.
				6.RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall issue regulations necessary to
			 carry out this Act.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out the National
			 Cooperative Development Program, to remain available until expended,
			 $25,000,000 for each of fiscal years 2013 through 2017.
		
